UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant _X_ Filed by a Party other than the Registrant Check the appropriate box: Preliminary proxy statement _X_ Definitive proxy statement Definitive additional materials Soliciting material under Rule 14a-12 UNITED BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of filing Fee (check the appropriate box): X No Fee Required. Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which the transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (Set forth the amount on which the filing is calculated and state how it was determined.) 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: URGENT IMMEDIATE RESPONSE REQUESTED October 31, 2007 Dear Shareholder: On behalf of the Board of Directors and management of United Bancshares, Inc., I am pleased to invite you to the 2007 Annual Meeting of Shareholders of United Bancshares, Inc. which is to be held on Friday, December 7, 2007, at 9:00 A.M., local time, at the National Liberty Museum, 321 Chestnut Street, Philadelphia, PA 19106. Accompanying this letter is a Notice of Meeting, a Proxy Statement and a Proxy Card. Also accompanying this letter is United Bancshares, Inc.’s Annual Report to its shareholders for the year 2006. Shareholders who need directions to the location of the Annual Meeting should call (215) 231-3670 between the hours of 8:30 A.M. and 4:30 P.M., local time, on any business day. I urge you to read the enclosed material carefully and to complete, sign and mail promptly the proxy card accompanying this letter so that your vote will be counted.A self-addressed stamped envelope is enclosed to return the completed proxy form.For your convenience, telephone and on-line voting are now available.Please follow the instructions on the proxy card if you would like to vote in this manner. The officers, directors and staff of United Bank sincerely appreciate your continuing support. Sincerely, Evelyn F. Smalls President and Chief Executive Officer Enclosures UNITED BANCSHARES, INC. 30 South 15th Street, 12th Floor Philadelphia, PA 19102 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON December 7, 2007 Dear Shareholders, The Annual Meeting of the Shareholders of United Bancshares, Inc. will be held at 9:00 A.M., local time, on Friday, December 7, 2007 at the National Liberty Museum, 321 Chestnut Street, Philadelphia, PA 19106 for the following purposes: 1. To re-elect two (2) Class D directors to serve until the expiration of their four (4) year terms. 2. To ratify the appointment of McGladrey and Pullen, LLP as United Bancshares, Inc.’s independent registered public accounting firm for the year 2007. In their discretion, the proxies are authorized to act upon such other matters as may properly come before the meeting. Reference is made to the accompanying Proxy Statement for details with respect to the foregoing matters. Only shareholders of record at the close of business on October 20, 2007, who hold shares with voting rights, are entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof. Such shareholders may vote in person, by proxy, by telephone or via the internet. By Order of the Board of Directors Marionette Y. Wilson, Secretary Philadelphia, Pennsylvania October 31, 2007 IMPORTANT NOTICE To assure your representation at the Annual Meeting, please vote via telephone or the internet, or complete, date, sign, and promptly mail the enclosed Proxy Card in the return envelope. No postage is necessary if mailed in the United States. Any shareholder giving a proxy has the power to revoke it at any time prior to its use for any purpose. Shareholders who are present at the meeting may withdraw their proxy prior to its use for any purpose and vote in person. ANNUAL MEETING OF SHAREHOLDERS United Bancshares, Inc. PROXY STATEMENT Table of Contents Page 1. Introduction 2 2. Security Ownership of Certain Beneficial Owners 3 3. Section 16(a) Beneficial Ownership Reporting Compliance 3 4. Corporate Governance 3 5. UBS and the Bank’s Board of Directors 5 6. Boards of Directors Compensation 7 7. Biographical Information About Corporation’s Directors 8 8. Beneficial Ownership of Stock by Directors, Nominees and Executives 9 9. UBS’ and Bank’s Executive Officers 10 10. Executive Compensation 10 11. Audit and Non-Audit Fees 14 12. Proposal 1 15 13. Proposal 2 16 14. Adjournment 17 15. Financial Statements 17 16. Other Business 17 17. Shareholder Proposals 17 18. Additional Information 17 EXHIBITS 18 EXHIBIT A.Audit Committee Charter 22 EXHIBIT B.Nominating Committee Charter ANNUAL MEETING OF SHAREHOLDERS United Bancshares, Inc. PROXY STATEMENT INTRODUCTION Matters to be Considered at the Annual Meeting of Shareholders This Proxy Statement is being furnished to shareholders of United Bancshares, Inc. (“UBS” or “the Corporation”) in connection with the solicitation of proxies by UBS for use at UBS’ Annual Meeting of Shareholders to be held on Friday, December 7, 2007, at 9:00 A.M., or any adjournment or postponement thereof (the “Annual Meeting”). At the Annual Meeting, the shareholders will consider and vote upon (i) the re-election of two (2) Class D directors to serve until the expiration of their four (4) year terms; and (ii) the ratification of the appointment of McGladrey and Pullen, LLP as the independent registered public accounting firm for UBS for the year 2007. The proxies are authorized to transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. The approximate date upon which this Proxy Statement and the Proxy are to be mailed to shareholders is October 31, 2007. The address of the executive office of UBS is 30 S. 15th Street, 12th Floor, Philadelphia, Pennsylvania 19102. Date, Time and Place of Annual Meeting The Annual Meeting will be held on Friday, December 7, 2007 at 9:00 A.M. local time, at the National Liberty Museum, 321 Chestnut Street, Philadelphia, PA 19106. Record Date and Voting The Board of Directors of UBS has fixed the close of business on October 20, 2007 as the record date for determining holders of record of UBS’ Common Stock, par value $0.01 per share, entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. Each holder of record, of a voting share, is entitled to one vote per share on the matters to be considered at the Annual Meeting. The holders of a majority of the outstanding shares of UBS’ Common Stock, with voting rights, present either in person or by proxy, will constitute a quorum for the transaction of business at the Annual Meeting. As of October 20, 2007, there were 873,192 shares of UBS’
